DETAILED ACTION

The amendment filed on April 13, 2022 has been entered.

Drawings
The drawings were received on April 13, 2022. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Proulx, U. S. Pub. No. 2005/0217120 (hereafter “Proulx ‘120”).
Proulx ‘120 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a spool (e.g., 16) capable of rotating about a rotation axis (e.g., Y, see Fig. 2) and formed with a winding portion (e.g., 74) for winding a trimmer line;
a head housing (e.g., 14) formed with an accommodating space (e.g., the space in which numerals 30, 30’, and 40 are located as viewed in Fig. 2) for accommodating at least a portion of the spool,
wherein the trimmer head further comprises an intermediate element (e.g., 20) for transmitting a torque between the spool and the head housing such that one of the spool and the head housing rotates with the other, the spool drives the intermediate element to rotate, and the intermediate element is slidably connected to the spool in a direction along the rotation axis or parallel to the rotation axis (e.g., via 62, 84), and
wherein the trimmer head further comprises an operating element (e.g., 18) fixedly connected (e.g., via 24, 25) or integrally formed with the intermediate element, and the operating element comprises an operating portion (e.g., the lower end portion of 18) located at least partially below a bottom surface of the head housing (e.g., as shown in Fig. 9) and used for a user to operate (e.g., via the other structure connected thereto) to drive the intermediate element to rotate;
[claim 2] wherein the intermediate element rotates synchronously with the spool (e.g., as disclosed).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Alliss, U. S. Pub. No. 2011/0225832 (hereafter “Alliss ‘832”).
Alliss ‘832 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a spool (e.g., including 40, 42, 44) capable of rotating about a rotation axis (e.g., 37) and formed with a winding portion (e.g., including 42, 44) for winding a trimmer line;
a head housing (e.g., the circumferential wall portion of 12) formed with an accommodating space (e.g., the space inside this wall portion of 12) for accommodating at least a portion of the spool,
wherein the trimmer head further comprises an intermediate element (e.g., including 28; see Fig, 5) for transmitting a torque between the spool and the head housing such that one of the spool and the head housing rotates with the other, the spool drives the intermediate element to rotate, and the intermediate element is slidably connected to the spool (e.g., biased by spring 29; see paragraphs 0037, 0044) in a direction along the rotation axis or parallel to the rotation axis, and
wherein the trimmer head further comprises an operating element (e.g., 15) fixedly connected (e.g., via the conventional biased snapping devices shown but not labeled in Fig. 2) or integrally formed with the intermediate element, and the operating element comprises an operating portion (e.g., including the bottom surface of 15 as shown in Fig. 1) located at least partially below a bottom surface of the head housing and used for a user to operate to drive the intermediate element to rotate (e.g., 15 can be used by a user by using the instructions marked thereon for operating the device including which direction to wind the device);
[claim 2] wherein the intermediate element rotates synchronously with the spool (e.g., as disclosed).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sergyeyenko et al, U. S. Pub. No. 2018/0279547.
Regarding claim 1 and the claims dependent therefrom, Sergyeyenko discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a spool (e.g., 142) capable of rotating about a rotation axis and formed with a winding portion for winding a trimmer line;
a head housing (e.g., 132) formed with an accommodating space (e.g., see Fig. 4D) for accommodating at least a portion of the spool,
wherein the trimmer head further comprises an intermediate element (e.g., 232 and/or 240) for transmitting a torque between the spool and the head housing such that one of the spool and the head housing rotates with the other, the spool drives the intermediate element to rotate, and the intermediate element is slidably connected to the spool in a direction along the rotation axis or parallel to the rotation axis (e.g., compare Figs. 4B and 4C) , and
wherein the trimmer head further comprises an operating element (e.g., 134) fixedly connected (e.g., via 135) or integrally formed with the intermediate element, and the operating element comprises an operating portion (e.g., the lower portion of 134) located at least partially below a bottom surface of the head housing (e.g., as shown in Fig. 4A) and used for a user to operate to drive the intermediate element to rotate (e.g., see paragraph 0035, beginning at line 6);
[claim 2] wherein the intermediate element rotates synchronously with the spool;
[claim 3 (from 2)] wherein the intermediate element has at least a driving position (e.g., see Fig. 4B) and a non-driving position (e.g., see Fig. 4C) when sliding relative to the spool along the rotation axis, the intermediate element at least drives the head housing to rotate with the spool in a rotation direction about the rotation axis when the intermediate element is in the driving position, and the intermediate element stops driving the head housing when the intermediate element is in the non-driving position;
[claim 5] wherein the intermediate element (e.g., 232) is formed with driving teeth arranged sequentially in a circumferential direction around the rotation axis, a number of the driving teeth are at least two, and the head housing is formed with matching teeth (e.g., 240) for matching the driving teeth.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Comments
Applicant's arguments/comments filed April 13, 2022 have been fully considered. It is noted that claim 5 has now been rejected over prior art upon due to amendments obviating the rejection under 35 USC 112(a) in the previous Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
August 18, 2022